United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard L. Bridgewater, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1418
Issued: January 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 24, 2011 appellant, through his representative, filed a timely appeal from a
March 18, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his request for reconsideration. Because more than 180 days elapsed between the last
merit decision of March 4, 2010 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of appellant’s case. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction to review the March 18,
2011 nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

On appeal, appellant’s representative contends that the evidence submitted by appellant
established his allegations of bullying, intimidation, harassment and hostile work environment,
which caused his aneurysm or stroke.
FACTUAL HISTORY
On December 20, 2008 appellant, then a 49-year-old manager, customer services, filed an
occupational disease claim alleging that on April 29, 2003 he first realized that his stress-related
aneurysm or stroke was a result of harassment and a hostile work environment. He asserted that
James Brown, his supervisor, bullied, intimidated and harassed him at meetings and in front of
employees he supervised during the period April 18 to 29, 2003. Appellant contended that
Mr. Brown pressured him on his daily tasks and work goals and subjected him to inappropriate
verbal condemnation. He alleged that during the week of April 20, 2003 Mr. Brown became
impatient and accused him of getting him up to speed on the position. Appellant alleged that
Mr. Brown threatened him and kept pointing a finger during a meeting with management on
April 28, 2003. He alleged that on April 29, 2009 Mr. Brown told him that he was being held
personally responsible for conducting a meeting instructing employees that tours began at
7:00 a.m. Appellant became ill and that following the talk he started to fall and was taken to the
emergency room.
Appellant provided a list of witnesses and reports from his treating physicians,
Dr. Ricardo J. Plasencia, a neurologist, Dr. I. Jack Abramson, a Board-certified psychiatrist, and
Nivea R. Ribas to support his claim of harassment and bullying by Mr. Brown. On March 1,
2007 Dr. Plasencia attributed appellant’s aneurysm to his uncontrolled hypertension.
Dr. Abramson related on December 16, 2008 that appellant provided him a narrative of events
for the period April 18 to 29, 2003, which appellant alleged constituted harassment, anxiety,
stress, agitation, hostility and intimidation. Based on his review of appellant’s statement, he
attributed appellant’s current condition to his noxious workplace situation.
By correspondence dated February 11, 2009, OWCP informed appellant that the evidence
of record was insufficient to support his claim. Appellant was advised as to the medical and
factual evidence required to support his claim and given 30 days to provide such information.
In response to OWCP’s request, appellant submitted a statement detailing incidents
causing the hostile work environment. He alleged that on May 15, 2008 Betty Alexander, his
then supervisor, instructed him while he was on the computer in an aggressive and hostile
manner to get into another computer program. Appellant also alleged that she yelled and pointed
her finger at him. He submitted witness statements from coworkers, Irvin Lyons, Jr., Ernest Hall
and Sandra Fulcher. Appellant also submitted medical evidence including an April 15, 2009
report from Dr. Paul E. Jacobsen, a treating Board-certified family practitioner.
Mr. Lyons and Mr. Hall provided witness statements for the events occurring on April 28
and 29, 2003 involving Mr. Brown. Both noted that at a meeting on April 28, 2003 Mr. Brown’s
body and verbal language toward appellant appeared tense and hostile. Mr. Lyons and Mr. Hall
also related that during the meeting Mr. Brown pointed a finger at appellant while talking to him.
They were both present on April 29, 2003 when they witnessed appellant collapsing and falling
to the floor following a service talk with employees.

2

In her statement, Ms. Fulcher stated that she witnessed appellant having a panic attack on
August 13, 2008, which he attributed to aggressive behavior by Ms. Alexander, a postmaster.
She noted that subsequently he related to her that he continued to have anxiety attacks as a result
of the August 13, 2008 aggressive conversation with Ms. Alexander.
On April 15, 2009 Dr. Jacobsen diagnosed severe stress disorder, labile hypertension and
cerebrovasular accident. He attributed appellant’s stroke to a hostile work environment and
verbal assaults by appellant’s supervisor.
On April 23, 2009 OWCP received a May 7, 2003 discharge summary from Palmetto
General Hospital relating that appellant was admitted on April 29, 2003 for intracerebral
bleeding. It noted that he had a history of high blood pressure and had not been taking his
medication for the past two weeks.
By decision dated August 13, 2009, OWCP denied appellant’s claim on the grounds that
he did not establish any compensable employment factors. It found that he failed to establish
that he was subjected to a hostile work environment, harassment, verbal abuse or inappropriate
administration actions by Mr. Brown.
On August 29, 2009 appellant requested a telephonic hearing before an OWCP hearing
representative, which was held on December 15, 2009.
By decision dated March 4, 2010, an OWCP hearing representative affirmed the
August 13, 2009 decision denying appellant’s claim. He found that appellant had not established
any error or abuse by Mr. Brown’s instructions to him. The hearing representative also found
that appellant failed to establish any verbal abuse or harassment by his supervisor.
In a March 1, 2011 letter, appellant requested reconsideration. He contended that the
evidence he submitted established that he was subjected to a hostile work environment.
Appellant submitted definitions of psychological and emotional abuse and workplace bullying by
the U.S. Department of Justice and the employing establishment’s policy on workplace
harassment to support his allegation that he was subjected to harassment and bullying which
caused his aneurysm or stroke on April 29, 2003. He also submitted an August 24, 2010 e-mail
sent to a Manuel V. Ferrer concerning a hostile work environment and incidents occurring in
2009 and 2010 and a January 21, 2011 e-mail sent to management requesting a meeting to
discuss his concerns on the hostile work environment.
By nonmerit decision dated March 18, 2011, OWCP denied reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
2

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.

3

considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
Appellant claimed that the aneurysm or stroke he had on April 29, 2003 was due to
harassment and bullying by his supervisor, Mr. Brown and a hostile work environment. OWCP
denied his claim on the grounds that he failed to submit any evidence supporting his allegations
of bullying and harassment by his supervisor or a hostile work environment. The issue to be
resolved on appeal is whether appellant advanced relevant legal argument not previously
considered by OWCP, submitted relevant pertinent new evidence or showed that OWCP
erroneously applied or interpreted a point of law.
In support of his timely March 1, 2011 reconsideration request, appellant argued that
OWCP erred in finding that the evidence he submitted was insufficient to support his allegations
of a hostile work environment, bullying and harassment. He submitted definitions of
psychological and emotional abuse and workplace bullying by the U.S. Department of Justice
and the employing establishment’s policy on workplace harassment in support of his contention.
Appellant also submitted copies of e-mails he sent alleging new work factors showing a hostile
work environment in 2009 and 2010. The policy statements he submitted from the U.S.
Department of Justice and the employing establishment do not address the specifics of his
allegations. This evidence provides definitions of psychological and emotional abuse, workplace
bullying by an agency and a guideline from the employing establishment on its harassment
policy. The evidence submitted by appellant does not address the incidents he alleged caused or
contributed to his medical condition. In addition, the U.S. Department of Justice definitions and
employing establishment’s work policy do not establish whether the allegations he made were
factual and compensable under FECA. The Board has held that the submission of evidence
which does not address the particular issue involved in a case does not constitute a basis for
reopening the claim.6 As they do not address appellant’s allegations, they are insufficient to
support his claim. Emotional claims require that a claimant establish a factual basis by
supporting allegations with probative and reliable evidence. Perception and feelings alone are
not compensable.7 However, appellant did not include any additional supporting evidence
3

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
4

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

5

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
6

D’Wayne Avila, 57 ECAB 642 (2006).

7

Margret S. Krzycki, 43 ECAB 496 (1992).

4

verifying the new work factors he alleged in the e-mails he submitted with his request. The
Board finds that the mere statement of previously alleged and new work factors does not address
the underlying issue of verification and corroboration and is not sufficient to require OWCP to
reopen the claim for merit review.8
The Board finds that appellant has not established that OWCP improperly denied his
request for further review of the merits of its August 13, 2009 decision under section 8128(a) of
FECA, because the evidence and argument he submitted did not to show that OWCP erroneously
applied or interpreted a specific point of law, advance a relevant legal argument not previously
considered by OWCP or constitute relevant and pertinent new evidence not previously
considered by OWCP.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

8

See Diedra A. Spencer, Docket No. 02-991 (issued October 2, 2002) (where the Board found that appellant’s
listing of new and previously alleged work factors was not sufficient to require OWCP to reopen her emotional
condition case. The Board determined that the statement described her allegations but did not establish that the
alleged employment incidents actually occurred. Thus, it did not constitute relevant evidence).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 18, 2011 is affirmed.
Issued: January 18, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

